By the Court.
The only question, which arises on the bill of exceptions in this case, is whether the mortgagee of a vessel who is in possession, and to whom supplies for the use of the vessel have been furnished, under such circumstances that he is *231liable for them, is properly described in the declaration as owner of the vessel.
By the well settled law of this state, a mortgage of a chattel vests the title and property in the mortgagee, which, although not absolute, is only defeasible upon a condition subsequent; and, unless there is an agreement to the contrary, the right of possession follows the right of property. The mortgagee is therefore properly described as owner. Pratt v. Harlow, 16 Gray, 379. Coles v. Clark, 3 Cush. 399, 401. Esson v. Tarbell, 9 Cush. 407, 411. Dean v. M' Ghie, 4 Bing. 45, 49. Dickinson v. Kitchen, 8 El. & Bl. 789. Brown v. Tanner, L. R. 3 Ch. 597, 602. Exceptions overruled.